       Case 1:18-cv-03984-MHC Document 92-1 Filed 04/28/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

EMILY PINON, GARY C. KLEIN,
KIM BROWN, JOSHUA FRANKUM,
DINEZ WEBSTER, and TODD
BRYAN, on behalf of themselves and
all others similarly situated,
                                               CASE NO: 1:18-CV-03984-MHC
                Plaintiffs,

      v.

MERCEDES-BENZ USA, LLC, and
DAIMLER AG,

                Defendants.




 DECLARATION OF WILLIAM LEWIS GARRISON, J.R. IN SUPPORT
    OF PLAINTIFFS’ UNOPPOSED MOTION FOR AWARD OF
ATTORNEYS’ FEES, EXPENSES, CLASS REPRESENTATIVE SERVICE
                        AWARDS


      I, W. Lewis Garrison, Jr. hereby declare as follows:

      1.    I am a shareholder at Heninger Garrison Davis, LLC (“HGD”). I

make this declaration in support of Class Counsel’s Motion for Award of

Attorneys’ Fees, Expenses, and Class Representative Service Awards. I have

personal knowledge of the facts stated below and can testify competently thereto if

called upon to do so.


                                   Page 1 of 6
       Case 1:18-cv-03984-MHC Document 92-1 Filed 04/28/21 Page 2 of 7




      2.    I have executed two previous declarations in this matter setting forth

my and my firm’s substantial experience in class action litigation involving

complex businesses, products, and services, and HGD’s extensive work performed

with co-counsel Jackson & Tucker, PC (“J&T”), in reaching the Settlement in the

case at hand. Docs. 48-8 and Doc. 70-5. My partner, James McDonough, has also

submitted a declaration setting forth many of the same facts but including

additional facts regarding HGD’s experience in complex product liability class

actions and the work done on the case. See Doc. 76-3, at ¶¶3-35.

      3.    HGD and J&T’s pre-suit investigation of this matter, institution of this

action by filing a Complaint, the litigation and discovery undertaken thereafter,

settlement efforts and successful mediation of this matter are set forth with great

specificity in the brief which this declaration accompanies and supports, as well as

in my December 21, 2020, Declaration in Support of Preliminary Approval of this

Class Settlement (Doc. 70-5) and Mr. McDonough’s declaration (Doc. 76-3).

      4.    In undertaking to prosecute this complex case entirely on a contingent

fee basis, HGD and J&T assumed a significant risk of nonpayment or

underpayment. The time spent on this matter necessarily precluded me, HGD, and

J&T, from accepting other work. The prosecution of this matter by HGD and J&T

displayed an exceptionally high level of skill by each member of the Plaintiffs’

litigation team, resulting in a Settlement providing outstanding benefits to the


                                    Page 2 of 6
       Case 1:18-cv-03984-MHC Document 92-1 Filed 04/28/21 Page 3 of 7




Class, yet to date we remain completely uncompensated for the time invested and

expenses advanced in the action.

      5.     Litigation of a complex product liability case requires highly qualified

counsel, well-versed in Rule 23 class action law and procedure as well as the

specialized issues presented. Class Counsel possess these attributes, and our

contributions added value to the representation of this Settlement Class.

      7.     Identification of hourly rates for the prosecution of a case like the

present matter on the Plaintiffs’ side is difficult because it is rare for such a case to

be prosecuted by a Plaintiff’s lawyer on an hourly basis. Complex product liability

cases like this one are almost exclusively prosecuted on a contingent fee basis,

with a reasonable contingent fee being 35% to 50%.

      8.     When HGD and J&T were retained in this matter, each class

representative executed a fee agreement whereby they agreed to pay a contingent

fee in the amount of 33-40% of any recovery in the matter. The individual damages

at issue in this litigation and the ultimate value of the Settlement would not support

retention of competent counsel on an hourly basis. Thus, a contingent fee was

necessary, and the only way Class Counsel could ever be compensated was if the

Class prevailed. Class Counsel bore the risk of non-payment from the outset for the

substantial time invested and the expenses advanced. While we remained confident

our efforts would prevail, the risk of not prevailing was substantial.


                                      Page 3 of 6
       Case 1:18-cv-03984-MHC Document 92-1 Filed 04/28/21 Page 4 of 7




      9.     The mediation and negotiation of attorney’s fees to be paid in this

mater did not begin until after the structure of the class relief was defined and

agreed upon. The relief and benefits afforded the Class Members is not reduced in

any manner by the Parties agreement that Defendants pay Attorney Fees directly to

Class Counsel. The Settlement Agreement was the product of hard fought, arms-

length negotiations and successful mediation.

      10.    Reviewing the time records on this matter, HGD and J&T have spent

4394 attorney hours (among 9 attorneys) and 785 non-attorney (among 2

paralegals) hours prosecuting this matter. These hours were necessary, and in my

experience, reasonable for prosecuting this type of class action.

      11.    Throughout the litigation Defendants asserted a vigorous defense, and

were represented by extremely capable, top-tier counsel at King & Spalding, LLC,

consisting of some 1,200 lawyers across 22 offices, and Squire Patton Boggs, LLP,

a firm with over 1,500 lawyers across 45 offices. They were most certainly worthy,

highly competent and professional adversaries.

      12.    The substantial work performed and complex legal issues, as well as

the time and resources Class Counsel devoted to prosecuting and settling this

action, readily justify the requested fee. Moreover, Class Counsel’s requested fee

falls within the “benchmark” percentage boundaries established by established

Circuit law (Camden I Condominium Ass’n v. Dunkle, 946 F.2d 768 (11th Cir.


                                     Page 4 of 6
       Case 1:18-cv-03984-MHC Document 92-1 Filed 04/28/21 Page 5 of 7




1991)), and the range of the private marketplace, where contingency-fee

arrangements in complex product liability case are often 35% to 50% percent of

any recovery.

      13.    Plaintiffs’   and   Class   Counsel’s   also   request   approval   of

reimbursement directly from the Defendants of litigation costs and expenses up to

$100,000.00 advanced by Class Counsel, negotiated and agreed to by the Parties

during mediation, as reasonable and justified. The actual expenses incurred in

prosecuting this matter were $75,671.38. See Exhibit A (Heninger Garrison Davis,

LLC Expenses). This sum reflects reimbursement of actual out-of-pocket costs and

expenses that Class Counsel necessarily and reasonable incurred and paid in

connection with the prosecution and settlement of the action and the benefits

obtained for the Class.

      14.    In my experience, as I have noted in one of the previous declarations I

filed, this is an outstanding result for the Class. The Settlement achieved here

provides meaningful relief to the Class that is specifically targeted to address the

issues with the Alleged 590 Mars Red Paint Defect. The relief achieved here is

exceptional in that it extends the warranty on paint, on a sliding scale, out to 15

years or 150,000 miles, whichever comes first. The result achieved here puts this

Settlement in the upper range of possible recoveries in the Litigation, which goes

to show what a great deal this is for the Class. Also, the Class Representatives’


                                    Page 5 of 6
       Case 1:18-cv-03984-MHC Document 92-1 Filed 04/28/21 Page 6 of 7




efforts on this case was substantial, and in my experience, a $5,000 service award

for the level of time they committed is fair and reasonable.



      I declare under penalty of perjury that the foregoing is true and correct.



      Dated: April 28, 2020            Respectfully submitted,


                                       /s/ W. Lewis Garrison, Jr.
                                       W. Lewis Garrison, Jr.
                                       Heninger Garrison Davis, LLC
                                       2224 First Avenue North
                                       Birmingham, AL 35203




                                    Page 6 of 6
      Case 1:18-cv-03984-MHC Document 92-1 Filed 04/28/21 Page 7 of 7




                                 EXHIBIT A
            HENINGER GARRISON DAVIS, LLC EXPENSES


Costs Incurred to Date:


TYPE                                                      AMOUNT
Copies                                                           $53.10
Experts                                                        $48,775
Courier                                                          $27.95
Filing / Court Fees                                           $1,555.00
Mediation                                                    $12,151.92
Mileage                                                          $34.80
International Telephone Charge                                   $30.00
Document Review and Hosting                                   $9,715.62
Pacer                                                          $311.40
Postage                                                          $56.40
LexisNexis                                                    $2,960.19
TOTAL                                                        $75,671.38
